*687On the Merits.
We- know of no statute which forbids the levy of special school taxes on the assessment of the current year. It is the mandatory duty of the police jury, whenever a petition is presented by the required number of taxpayers, to order a special election, and, when the special tax is voted, to immediately pass an ordinance levying such tax, for the year or years designated in the petition of the taxpayers. Act 131 of 1898, p. 200; Act No. 174 of 1902, p. 327; Act No. 145 of 1904, p. 317.
It is therefore ordered that the judgment be affirmed as to the legality of the special taxes in dispute, and, on the affidavit already made, that this case be transferred to the Court of Appeals for the Parish of Terrebonne for the determination of the remaining issues; plaintiff! to pay costs in this court.